      5:20-cv-03676-KDW              Date Filed 08/04/21   Entry Number 23       Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

ASHLEY NICOLE KELLY,                            )    No. 5:20-cv-03676-KDW
                                                )
                        Plaintiff,              )
                                                )
               v.                               )
                                                )
KILOLO KIJAKAZI, 1                              )
Acting Commissioner of                          )
Social Security Administration,                 )
                                                )
                        Defendant.              )

                                               ORDER

       This matter is before the court on Defendant’s Motion to Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g). ECF No. 21. Plaintiff, through counsel, consents to the motion.

Defendant’s Motion is granted. This case is reversed and remanded to the Commissioner pursuant

to the fourth sentence of 42 U.S.C. § 405(g). On remand, the Appeals Council will refer Plaintiff’s

case to an administrative law judge to offer the claimant an opportunity for a new hearing and to

issue a new decision.

       IT IS SO ORDERED.




August 4, 2021                                                Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
